UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6521



HERMAN DALE CATLETT,

                                           Petitioner - Appellant,

          versus


HOWARD PAINTER,

                                              Respondent - Appellee,

          and


ATTORNEY GENERAL OF THE STATE OF WEST VIRGIN-
IA; WARDEN, MOUNT OLIVE; MOUNT OLIVE RECORDS
DEPARTMENT,

                                                Parties in Interest.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-99-111-3)


Submitted:   July 12, 2001                 Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Herman Dale Catlett, Appellant Pro Se. Dawn Ellen Warfield, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Herman Dale Catlett appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. Catlett v. Painter, No. CA-99-111-3 (N.D.W.

Va. Mar. 20, 2001); see Duncan v. Walker, 121 S.Ct. 2120 (2001).

We deny Catlett’s motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED



                                 2